DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is a first office action, non-final rejection on the merits.  Claims 1-5, as originally filed, are currently pending and have been considered below.
Claim Objections
3.	Claim 4 is objected to because of the following informalities:  
In claim 4, line 1, “execute” should be corrected to –execute:--
 Appropriate correction is required.

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4.	Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claims are either directed to a  method, which is one of the statutory categories of invention.  (Step 1: YES).
acquiring vehicle information detected by a vehicle from a vehicle-mounted information processing device installed in the vehicle; 
recognizing a position of the vehicle in a case where vehicle information including a target in a vicinity of the vehicle is acquired; 
accumulating the target in a habitat database such that the target is correlated with the position; 
generating habitat information of the target based on the habitat database; and  
providing the habitat information to a terminal device.
The limitations from claim 5, “acquiring vehicle information detected by a vehicle from a vehicle-mounted information processing device installed in the vehicle ( a person  with a piece of paper and pen, sitting in a vehicle  and he is looking at the vehicle mounted information processing device ( vehicle dashboard) and getting  different sensors readings  );
recognizing a position of the vehicle in a case where vehicle information including a target in a vicinity of the vehicle is acquired; (the dashboard detects a target, the person is looking around to see the vehicle position in the environment);
accumulating the target in a habitat database such that the target is correlated with the position; ( the person is inputting information in a mobile phone );
generating habitat information of the target based on the habitat database; and  (the person  is adding  habitat  information list in  the mobile phone);
providing the habitat information to a terminal device. ( the person is sending that information to another terminal device via email),  which is a process that, under its broadest reasonable interpretation, covers performance of the limitation(s) as a mental process, more specifically, a concept performed in the human mind of acquiring vehicle information; recognizing a position of the vehicle; accumulating the target in a habitat database and  generating and  providing the habitat information to a terminal device.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation a certain method of a concept performed in the human mind, then it falls within the “mental process” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  
The claim recites a vehicle , a vehicle–mounted  information processing device (i.e., processor), a terminal device. The vehicle being an electro-mechanical device,  and  the processor being a general processor,  a terminal device being an electro-mechanical device,  nothing in the claim precludes the steps from being practically performed in the human mind. 
  Thus claim  5  recites a mental process.
 Therefore Claim 5 is  abstract for similar reasons. (Step 2A-Prong 1: YES. The claim is  abstract).
This judicial exception is not integrated into a practical application. Limitations that are not indicative of integration into a practical application include:  (1) Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to ) Adding insignificant extra-solution activity to the judicial exception (MPEP 2106.05.g), (3) Generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05.h).  In particular, the claims only recite the steps of: acquiring vehicle information detected by a vehicle …..; recognizing a position of the vehicle …. including a target in a vicinity…..; accumulating the target in a habitat database …..; generating habitat information of the target …………….; and providing the habitat information to a terminal device.
These steps amounts to mere data gathering, which is a form of insignificant extra-solution activity.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Therefore claims 5 is  directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application).
The claim  does  not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, there are no additional elements recited in the claim beyond the judicial exception.  At least the  “generating” and  “providing” are  considered to be extra-solution activity and it does not appear to be more than what 
MPEP 2106.05(d) II recites:
II. ELEMENTS THAT THE COURTS HAVE RECOGNIZED AS WELL-UNDERSTOOD, ROUTINE, CONVENTIONAL ACTIVITY IN PARTICULAR FIELDS
Because examiners should rely on what the courts have recognized, or those of ordinary skill in the art would recognize, as elements that describe well-understood, routine activities, the following section provides examples of elements that have been recognized by the courts as well-understood, routine, conventional activity in particular fields. It should be noted, however, that many of these examples failed to satisfy other Step 2B considerations (e.g., because they were recited at a high level of generality and thus were mere instructions to apply an exception, or were insignificant extra-solution activity). Thus, examiners should carefully analyze additional elements in a claim with respect to all relevant Step 2B considerations, including this consideration, before making a conclusion as to whether they amount to an inventive concept.
The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result-a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added));
iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681,1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; 

2106.05(g)    Insignificant Extra-Solution Activity
Selecting a particular data source or type of data to be manipulated: 

iii. Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016); and

Mere instructions to implement an abstract idea, on or with the use of generic computer components, or even without any computer components, cannot provide an inventive concept - rendering the claim patent ineligible. Thus claim 5 is  not patent eligible. (Step 2B: NO. The claim does not provide significantly more).   
 

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

6.	Claims 1-5 are   rejected under 35 U.S.C. 103 as being unpatentable over Herbach  et al. ( USP 9,523,984) in view of Tokuyo et al. ( JP 2018-128793A).
As Per Claim 1,  Herbach et al. ( Herbach) teaches,  an information processing apparatus ( computing device 111  coupled with   systems  102, 104, 106, 1018, 110 and 112, Fig.1) comprising:  an acquisition unit configured to acquire vehicle information detected by a vehicle from a vehicle-mounted information processing device installed in the vehicle; (via GPS  module 126 and Inertial measurement unit 128 of sensor system 104, Fig.1, [ col.5, line 43-col.6, line ]); a controller ( via computing device 111, Fig.1)  configured to recognize a position of a target in a case where vehicle information including the target in a vicinity of the vehicle is acquired, to accumulate the target in a   database such that the target is correlated with the position, and to generate  information of the target based on the  database; ( via vehicle is being capable of recognizing a position of target …… via RADAR, 130, LIDAR 132 and Camera 134, col.6, line 5 to col.7, line 50; also see col.8, lines 8-55); a storage unit configured to store the habitat database; (via memory 114 of computing device 111, Fig.1, col.4, lines 45-60) and a providing unit configured to provide the habitat information to a terminal device. ( via “The computing device 111 may be configured to receive information from and control the propulsion system 102, the sensor system 104, the control system 106, and the peripherals 108. The computing device 111 may be configured to generate a   display of images on and receive inputs from the user interface 112.”, col. 4, lines 55-60).
However, Herbach does not explicitly teach, to accumulate the target in a habitat database such that the target is correlated with the position, and to generate habitat information of the target based on the habitat database.
However, in  a related field of Art, Tokuyo et al. (Tokuyo) teaches, an animal habitat suitability evaluation method, an animal habitat suitability evaluation program and an animal habitat suitability evaluation device which can evaluate habitat suitabilities of animals in a prescribed region. An animal habitat suitability evaluation device 100.  The device 100 includes a storage unit 120.  “The storage unit 120 includes a vegetation database 121, a habitat information database 122, and a classification table storage unit 123. In the following description, the database may be expressed as DB. In addition, the storage unit 120 stores information used for processing in the control unit 130.”,  See, Abstract, Page 4, second paragraph).
It would have been obvious to one of ordinary skill in the art, having the teachings of Herbach and Tokuyo before him before the effective filing date of the 

As per Claim 2, Herbach as modified by Tokuyo  teaches the limitation of Claim 1. However, Herbach in view of Tokuyo teaches, wherein the controller recognizes a change in position of the target in a case where the vehicle information including the target in the vicinity of the vehicle is acquired from the vehicle at different times and generates, as the habitat information, a habitat region of the target estimated based on the change in position.  (Herbach :  via vehicle is being capable of recognizing a position of target …… via RADAR, 130, LIDAR 132 and Camera 134, col.6, line 5 to col.7, line 50) and (via memory 114 of computing device 111, Fig.1, col.4, lines 55-66), and (Tokuyo : Page 4, second paragraph).

Claim 3 is being rejected using the same rationale as claim 1.
Claim 4 is being rejected using the same rationale as claim 1.
Claim 5 is being rejected using the same rationale as claim 1.
 
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD SHAFI whose telephone number is (571)270-5741. The examiner can normally be reached M-F 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUHAMMAD SHAFI/Primary Examiner, Art Unit 3663